742 So. 2d 508 (1999)
Jerry THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 98-00881.
District Court of Appeal of Florida, Second District.
October 13, 1999.
Jerry Thomas, Pro Se.
Jeffrey Sullivan, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
*509 PER CURIAM.
Jerry Thomas appeals his convictions and sentence for possession and sale of cocaine. We determine that no reversible error occurred during his trial and affirm his convictions and sentence. We remand, however, to correct the written sentence to conform to the oral pronouncement.
The trial court orally pronounced Thomas's sentence to be 36 months' incarceration on count I for possession of cocaine and 25 years' probation on count II for sale of cocaine, with the condition that Thomas spend the first 11½ years in state prison. The written sentence imposes 11½ years' state prison followed by 25 years' probation. "When there is a discrepancy between the written sentence and the oral pronouncement of sentence, the latter prevails." Brammer v. State, 554 So. 2d 671 (Fla. 2d DCA 1990). Therefore, we must remand the written sentence with directions that the trial court conform it to the oral pronouncement. See id. at 671.
Affirmed and remanded only to correct the written sentence.
BLUE, A.C.J., FULMER and DAVIS, JJ., Concur.